Per Curiam.
We are of the opinion that cigarettes are not within the class of dangerous articles which render their manufacturer liable to strangers for a defect such as is complained of here. (Jaroniec v. Hasselbarth, Inc., 223 App. Div. 182; Byers v. Flushovalve Co., 160 N. Y. Supp. 1050; affd., 178 App. Div. 894; Hasbrouck v. Armour & Company, 139 Wis. 357; 121 N. W. 157.)
Judgment reversed, with thiity dollars costs, and judgment directed for defendant, with costs.
Lydon and Hammer, JJ., concur; Levy, J., dissents.